United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-4031
                                      ___________

Mary L. Sanderson,                   *
                                     *
                 Appellant,          * Appeal from the United States
                                     * District Court for the Southern
      v.                             * District of Iowa.
                                     *
Iowa Commission of Veterans Affairs, *      [UNPUBLISHED]
                                     *
                 Appellee.           *
                                ___________

                               Submitted: July 31, 2000

                                    Filed: August 3, 2000
                                     ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Mary L. Sanderson appeals the district court's adverse grant of summary
judgment based on Eleventh Amendment immunity in Sanderson's employment-based
action for claimed violations of the Americans with Disabilities Act. Having
considered the record and the parties' briefs, we are satisfied the district court properly
relied on our decisions in Alsbrook v. City of Maumelle, 184 F.3d 999, 1002, 1010 (8th
Cir. 1999) (en banc) (in applying Title II of ADA to States, Congress exceeded its
authority under § 5 of Fourteenth Amendment), cert. granted, 120 S. Ct. 1003, and
dismissed, 120 S. Ct. 1265 (2000), and DeBose v. Nebraska, 207 F.3d 1020, 1021 (8th
Cir. 1999) (extending Alsbrook to Title I of ADA), petition for cert. filed, 68 U.S.L.W.
3391 (U.S. Dec. 1, 1999) (No. 99-940). Additionally, the Supreme Court recently held
that Congress exceeded its enforcement authority under Section 5 of the Fourteenth
Amendment by purporting to abrogate the States' Eleventh Amendment immunity in
lawsuits brought under the Age Discrimination in Employment Act. See Kimel v.
Florida Bd. of Regents, 120 S. Ct. 631, 651 (2000). Accordingly, we affirm. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-